LAWSON,' Justice.
The petitioner’s application for rehearing filed in the Court of Appeals was stricken on June 29, 1951. The petition for writ of certiorari was received and filed by the clerk of this court on July 23, 1951. No briefs have been filed here by petitioner. For these reasons the petition for writ of certiorari is stricken.
Where the application for rehearing filed in the Court of Appeals is not overruled, but stricken by that court, certiorari to this court will not lie. Wilkerson v. State, 246 Ala. 542, 21 So.2d 622; Birmingham Gas Co. v. Sanders, 230 Ala. 649, 162 So. 532. The petition for writ of certiorari must be filed in this court within fifteen days from the date on which the application in the Court of Appeals is overruled. Peterson v. State, 248 Ala. 179, 27 So.2d 30; Boles v. Pittman Construction Co., 236 Ala. 22, 180 So. 728; Ullman Bros. v. State, 202 Ala. 154, 79 So. 629. Petition for writ of certiorari to the Court of Appeals must be accompanied by brief filed in this court. Allen v. State, 249 Ala. 201, 30 So.2d 483; Burch v. State, 249 Ala. 72, 29 So.2d 425.
It follows, therefore, that the petition for writ of certiorari filed by Lacy Oliver must be stricken. It is so ordered.
Petition for writ of certiorari stricken.
LIVINGSTON, C. J., and BROWN and STAKELY, JJ., concur.